DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims
This action is in reply to the application filed on   
Claims  are currently pending and have been examined.

Information Disclosure Statement
Acknowledgement is hereby made of receipt of the Information Disclosure Statement(s) filed by the Applicant listed below:
August 13, 2020
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

Claim Objections 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
accelerator position change amount computation unit in claims 1, 3, and 5-7
accelerator position changing unit in claims 1 and 9
abnormality detection unit in claim 6.
vehicle drive power computation unit in claim 8.
driving resistance computation unit in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  are rejected under 35 U.S.C. 103 as being unpatentable over Kaido (JP 11201871A), hereinafter Kaido in view of Hattori (US 5454358) hereinafter Hattori.
Regarding Claim , 
 discloses:
1. A vehicle speed control device for controlling driving of a vehicle in accordance with a defined vehicle speed command by changing an accelerator position of the vehicle, wherein the vehicle speed control device comprises:
an accelerator position change amount computation unit that computes an accelerator position change amount based on a current vehicle speed and a requested drive power necessary to fulfill the vehicle speed command, computed based on the vehicle speed command (¶¶; and
an accelerator position changing unit that changes the accelerator position based on the accelerator position change amount (¶¶);
the accelerator position change amount computation unit computing the accelerator position change amount by using a machine learning device that has been trained by using, as training data, driving history data including drive powers, vehicle speeds, and accelerator position change amounts of the vehicle while being driven (¶¶);
 fails to explicitly disclose:
the machine learning device being further trained by using, as the training data, the driving history data including vehicle speeds at multiple future times or vehicle speed commands at multiple future times; and

 discloses:
a prior art  upon which the claimed invention can be seen as an “improvement” 
Hattori teaches:
a prior art device using a known technique that is applicable to the device of Kaido. Namely, the technique of the machine learning device being further trained by using, as the training data, the driving history data including vehicle speeds at multiple future times or vehicle speed commands at multiple future times; and the accelerator position change amount computation unit computing the accelerator position change amount based on the vehicle speed commands at the multiple future times.  (Col 2, Lines 3-45, Col 3, Line 65 – Col 5, Line 47) in order to improve driver acceleration precision and prevent throttle control lag (Col 2, Lines 3-45, Col 3, Line 65 – Col 5, Line 47). 
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by Hattori to the device of Kaido would have yielded predicable results and resulted in an improved device.  Namely, a device that would train a machine learning device using, as the training data, the driving history data including vehicle speeds at multiple future times or vehicle speed commands at multiple future times; and the accelerator position change amount computation unit computing the accelerator position change amount 
Regarding Claim , 
 disclose:
wherein the machine learning device is realized by a neural network (Hattori: Col 4, Line 64 – Col 5 Line 47).
Regarding Claim , 
 disclose:
the machine learning device computes tentative accelerator position change amounts for multiple future times and the accelerator position change amount computation unit computes the accelerator position change amount based on the tentative accelerator position change amounts (Hattori: Col 2, Lines 3-45, Col 3, Line 65 – Col 5, Line 47).
Regarding Claim , 
 disclose:
a vehicle drive power computation unit that computes a vehicle drive power based on the vehicle speed command (Kaido: ¶¶; and a driving resistance computation unit that computes a driving resistance in accordance with the current vehicle speed (Kaido: ¶¶ wherein the requested drive power is the sum of the vehicle drive power and the vehicle driving resistance (Kaido: ¶¶.
Regarding Claim , 
 discloses:
A vehicle speed control method for controlling driving of a vehicle in accordance with a defined vehicle speed command by changing an accelerator position of the vehicle, wherein the vehicle speed control method comprises:
computing an accelerator position change amount based on a current vehicle speed, vehicle speed commands (¶¶ and a requested drive power necessary to fulfill the vehicle speed command (¶¶, computed based on the vehicle speed command, by using a machine learning device that has been trained by using, as training data, driving history data including drive powers, vehicle speeds, and accelerator position change amounts of the vehicle while being driven (¶¶; and
changing the accelerator position based on the accelerator position change amount
(¶¶.
 fails to explicitly disclose:
the machine learning device being further trained by using, as the training data, the driving history data including vehicle speeds at multiple future times or the vehicle speed commands at multiple future times;
 discloses:
a prior art  upon which the claimed invention can be seen as an “improvement” 
Hattori teaches:
a prior art method using a known technique that is applicable to the method of Kaido. Namely, the technique of training a machine learning device being further trained by using, as the training data, the driving history data including vehicle speeds at multiple future times or the vehicle speed commands at multiple future times;.  (Col 2, Lines 3-45, Col 3, Line 65 – Col 5, Line 47) in order to improve driver acceleration precision and prevent throttle control lag (Col 2, Lines 3-45, Col 3, Line 65 – Col 5, Line 47). 
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by Hattori to the method of Kaido would have yielded predicable results and resulted in an improved method.  Namely, a method that would train a machine learning device using, as the training data, the driving history data including vehicle speeds at multiple future times or vehicle speed commands at multiple future times; and the accelerator position change amount computation unit computing the accelerator position change amount based on the vehicle speed commands at the multiple future times in Kaido to improve driver acceleration precision and prevent throttle control lag (Col 2, Lines 3-45, Col 3, Line 65 – Col 5, Line 47) (See: MPEP 2143(I)(D)).
  are rejected under 35 U.S.C. 103 as being unpatentable over Kaido and Hattori as applied above and further in view of Fujieda et al. (JP 10331701A), hereinafter Fujieda et al.
Regarding Claim , 
 disclose:
the machine learning device is further trained by using, as the training data, the driving history data including engine rotation speeds; and
the accelerator position change amount computation unit computes the accelerator position change amount further based on the current engine rotation speed.
 
a prior art device using a known technique that is applicable to the device of the combination of references. Namely, the technique of training the machine learning device is using, as the training data, the driving history data including engine rotation speeds and computing the accelerator position change amount further based on the current engine rotation speed  to control an actuator based on a target value on the basis of neural control of multiple variables to increase control accuracy  (¶¶0008-0010, 0063 (as shown in applicant submitted translation)) (See: MPEP 2143(I)(D)).
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by Fujieda et al. to the device of the combination of references would have yielded predicable results and resulted in an improved device.  Namely, a device that would train the machine learning device using, as the training data, the driving history data including engine rotation speeds and computing the accelerator position change amount further based on the current engine rotation speed in the combination of references  to control an actuator based on a target value on the basis of neural control of multiple 
Regarding Claim , 
 disclose:
the accelerator position change amount computation unit computes engine rotation speeds for multiple future times; and
the vehicle speed control device comprises an abnormality detection unit that detects cases in which the engine rotation speed at multiple future times is an abnormal value.
 
a prior art device using a known technique that is applicable to the device of the combination of references. Namely, the technique of utilizing the accelerator position change amount computation unit computes engine rotation speeds for multiple future times and the vehicle speed control device comprises an abnormality detection unit that detects cases in which the engine rotation speed at multiple future times is an abnormal value to control an actuator based on a target value on the basis of neural control of multiple variables to increase control accuracy  (¶¶0008-0010, 0063 (as shown in applicant submitted translation)) (See: MPEP 2143(I)(D)).
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by Fujieda et al. to the device of the combination of references would have yielded predicable results and resulted in an improved device.  Namely, a device that would utilize the accelerator position change amount computation unit computes engine 
Regarding Claim , 
 disclose:
the machine learning device is further trained by using, as the training data, the driving history data including engine temperatures; and
the accelerator position change amount computation unit computes the accelerator position change amount further based on the current engine temperature
Fujieda et al. teach:
a prior art device using a known technique that is applicable to the device of the combination of references. Namely, the technique of training the machine learning device using, as the training data, the driving history data including engine temperatures and the accelerator position change amount computation unit computes the accelerator position change amount further based on the current engine temperature  (¶¶0008-0010, 0063 (as shown in applicant submitted translation)) in order to control an actuator based on a target value on the basis of neural control of multiple variables to increase control accuracy  (¶¶0008-0010, 0063 (as shown in applicant submitted translation)). 
 to the device of the combination of references would have yielded predicable results and resulted in an improved device.  Namely, a device that would train the machine learning device using, as the training data, the driving history data including engine temperatures and the accelerator position change amount computation unit computes the accelerator position change amount further based on the current engine temperature in the combination of references to control an actuator based on a target value on the basis of neural control of multiple variables to increase control accuracy  (¶¶0008-0010, 0063 (as shown in applicant submitted translation)) (See: MPEP 2143(I)(D)).
 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kaido and Hattori as applied above and further in view of Sugishima (JP 09218136A), hereinafter Sugishima.
Regarding Claim , 
 disclose:
wherein the accelerator position changing unit is a drive robot that is installed on a driver seat of the vehicle and that operates an accelerator pedal by using an actuator.
Sugishima teaches:
a prior art  using a known technique that is applicable to the  of . Namely, the technique of  (¶¶) in order to provide stable control for accelerator position (¶¶). 
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by  to the  of  would have yielded predicable results and resulted in an improved .  Namely, a  that would  in  to provide stable control for accelerator position (¶¶0002-0022) (See: MPEP 2143(I)(D)).
Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entirety of identified prior art references as applicable as to the limitations of the claims. It is noted that any citations to specific pages, paragraph numbers, columns, lines, or figures in the prior art references presented and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP §2123.  It is respectfully requested from the applicant, in preparing the response, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A REINBOLD whose telephone number is (313)446-6607. The examiner can normally be reached on MON - FRI: 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft, can be reached on (571)270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may call Examiner Reinbold directly at (313)446-6607 (preferred) or 
/SCOTT A REINBOLD/Examiner, Art Unit 3747